Holderman, J. This matter comes before the Court upon a motion by Respondent to dismiss said cause and objections to said motion filed by Claimant. Respondent’s motion is based upon the premise that Claimant’s contract with the State was exceeded and that there was no contract in existence at the time the services were rendered. Claimant, in its objections to Respondent’s motion, the case of Vancil, Inc. v. State, 27 Ill.Ct.Cl. 352. It is the Court’s opinion that the present case is distinguished from the case above cited because of the fact the services rendered by Claimant in the above case were of an emergency nature and for the benefit of the State whereas in the present case the services were rendered on behalf of the patient and were not for the benefit of the State. For the Court to order payment of this claim could and would result in services being rendered in amounts far above those provided for in the contract and would practically eliminate the need for contracts between the State and Claimants. It is hereby ordered that Respondent’s motion to dismiss be, and the same is, granted and this cause is dismissed.